DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are amended and are pending examination as below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100306995 (hereinafter Scheuerman).
	Scheuerman discloses a press apparatus (102) for assembly of the battery pack (2) including a tooling table (104) having an aperture (106) formed therein and a plurality of index pawls (108) disposed adjacent the aperture (106). The index pawls of Scheuerman allow components of the battery pack such as at least one of the battery cells (4) with interconnect board equivalent to Applicant’s PCB (paragraph [0024]) , the cooling plates (6), the spacers (8), and the repeating frame assemblies (10) to be advanced or indexed downwardly through the aperture and form a stack of the . 

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
The Applicant has first argued that “[t]he press apparatus in US20100306995 and the lithium battery formation fixture are different apparatus with different function, the two relate to different technical fields.” The Applicant has further argued that “[t]he technical proposals in claim 1 is about a lithium battery formation fixture, which is used for battery formation, battery formation is an essential process for lithium battery production. ( paragraph [0003] and Fig. 1). It is well known to that skilled at the field that battery formation is a process of activing the battery.” While the examiner is not certain what “a process of activing the battery” is, the examiner regardless respectfully disagrees and points out that the process of assembling a battery of Scheuerman is a step of battery formation. 
In section 2. I (1) the Applicant argues that Scheuerman [sic] fails to disclose “two opposite supporting seats…”  because “[t]he tooling table (104) in Scheuermanare is not corresponding to the two opposite supporting seats in claim 1.” The examiner notes that as shown in Figs. 3 and 4 of Scheuerman tooling table (104) is comprised of 2 plates,
In section 2. I (2) the Applicant argues that in the datum rods 115 of Scheuerman are not disposed between two opposite supporting seats, and no compressing assembly arranged on the datum rods 115. The Applicant further argues that “Scheuermanare [sic] also discloses the press apparatus 102 may include a pair of spaced apart support members 122. An upper bridge 124 spans the support members 122 adjacent appaoneend [sic] of the support members 122. A lower bridge 126 spans the support members 122 adjacent an other end of the support members 122 (Figs. 2 and 5-7, Column 5, Line 8-12). Even if thought the upper bridge 124 and the lower 
	The examiner respectfully disagrees and points out that the datum rods 115 are both in between tooling tables 104 and between upper and lower bridges 124 and 126. See Figs. 3 and 5.
In section 2.I (3) the Applicant has argued that “Scheuermanare [sic], the press apparatus (102) includes a first press (110), a second press (112), and a third press (114), wherein the first press (110) is disposed on a first side of the tooling table and on the upper bridge 124 and is configured to advance the components downwardly through the aperture and past the index pawls on the tooling table (paragraph [0026]). Because the function of the first press (110) are different with the pushing mechanism in claim 1, the first press (110) is not corresponding to the pushing mechanism in claim 1.”  The Applicant has made similar arguments with respect to second and third presses and has concluded that “the first press (110), the second press (112), and the third press (114) all are different with the pushing mechanism in claim 1.”
The examiner is not clear how the structure of Scheuerman is different from that of Applicant’s as disclosed. The examiner notes that the courts have held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly
With respect to Applicant’s arguments in section II, the examiner notes that Scheuerman teaches interconnect board on the battery cells (4), which is equivalent to Applicant’s PCB. See paragraph [0024].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722